Citation Nr: 0125295	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  95-09 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January to September 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 RO rating decision and subsequent rating 
decisions that denied service connection for a psychotic 
disorder and for paranoid schizophrenia.  The veteran 
submitted a notice of disagreement in March 1995, and the RO 
issued a statement of the case in March 1995.  The veteran 
submitted a substantive appeal in April 1995.

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board at the regional office.  The 
record indicates the veteran canceled his hearing scheduled 
for March 26, 1996; in June 1996, the veteran requested 
another hearing.

A notification of an opportunity for a March 15, 1999 hearing 
was sent to the veteran in February 1999.  The record 
indicates the veteran canceled the March 1999 hearing and 
asked to be rescheduled.

A notification of an opportunity for an August 7, 2001 
hearing was sent to the veteran in July 2001.  The record 
indicates the veteran did not respond to the notification, 
and that he failed to report to the hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5107, 5126. (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107.  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The new law provides that an examination is necessary where 
there is competent evidence of a current disability or signs 
and symptoms of a current disability, evidence that the 
current disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A.  In this case there is competent evidence of current 
anxiety and panic disorder.  Records show that the veteran 
was found to have tension headaches and a mixed 
hysteria/hypochondria personality disorder in service, but 
there is no competent medical opinion as to whether his 
symptoms in service were early manifestations of a current 
psychiatric disability, or whether the current anxiety and 
panic disorder are related to service in any way.  Therefore, 
the evidence is insufficient to decide the claim, and a new 
examination is necessary.

In addition, the record does not appear to include the 
veteran's entire personnel file from his time in service.  
These materials could be useful in verifying the events the 
veteran described as taking place during that period, and 
therefore, an attempt to obtain them should be undertaken.   

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any psychiatric disability since 1977.  
The RO should then take all necessary 
steps to obtain copies of all records not 
already contained in the claims folder.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).

2.  The RO should request a copy of the 
veteran's complete service personnel 
records from the National Personnel 
Records Center, including all discharge 
records.

3.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any 
psychiatric disability.  The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

a.  Whether it is at least as likely 
as not that the veteran has a 
current psychiatric disability 
related to symptoms noted in 
service.

b.  Whether it is at least as likely 
as not that the veteran's current 
psychiatric disability is a result 
of the veteran's own willful 
misconduct or abuse of alcohol or 
drugs.

4.  If action remains adverse to the 
veteran, after consideration of the VCAA 
and its implementing regulations, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


